           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

STRATHCLYDE PENSION FUND,
Lead Plaintiff                                            PLAINTIFF

v.                        No. 4:18-cv-793-DPM

BANK OZK; GEORGE GLEASON;
GREGORY MCKINNEY                                      DEFENDANTS

            MEMORANDUM OPINION AND ORDER
     From modest beginnings as Bank of the Ozarks in Jasper, Bank
OZK has grown into a powerhouse.         It is now a publicly traded
company with all the usual reporting obligations to various federal
regulatory agencies. The Bank's real estate specialties group has been
one of the engines helping the Bank grow. In October 2018, the Bank
revealed that two of the group's real estate loans had gone bad: an
approximately $32 million loan for the Rock Hill Galleria Mall in South
Carolina; and an approximately $34 million loan for a land, residential
lot, and residential home project in North Carolina.     Given recent
re-appraisals of these properties, the Bank charged off approximately
$45.5 million based on the reduced amounts it expected to be repaid.
The short story is that the Galleria was losing tenants rather than
gaining them. At the land development, the re-sale of existing homes,
and lot owners building their homes, had undercut sales of new homes
built by the developer. The day after Bank OZK released its 2018 third
quarter report, it's stock price fell more than 26 %.
     The world is now a small place, and the Strathclyde pension fund
based in Glasgow, Scotland, is one of Bank OZK' s stockholders.
Strathclyde's investment took a hit. And Strathclyde has sued the Bank,
George Gleason (the Bank's longtime Chairman and Chief Executive
Officer), and Gregory McKinney (the Bank's Chief Financial Officer and
Chief Administrative Officer) on behalf of itself and other stockholders.
Strathclyde alleges that Bank OZK, Gleason, and McKinney indirectly
misled investors about the health of these two loans, thus inflating the
price of the Bank's stock. Their acts and omissions, Strathclyde claims,
violated § l0(b) of the Securities and Exchange Act, 15 U.S.C. § 78j(b),
and implementing Rule 10(b)(5). Strathclyde also claims violations of
the Act's § 20(a)- because Gleason and McKinney had control within
the statute's meaning. 15 U.S.C. § 78t(a); Lustgraaf v. Behrens, 619 F.3d
867, 873 (8th Cir. 2010). The parties agree that this secondary claim
stops or goes with the primary claim.
     The parties also mostly agree on the governing law. To state a
solid§ l0(b) claim, Strathclyde must adequately allege six things with
specificity. Dura Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336, 341-42,
125 S.Ct. 1627, 1631 (2005);     In re K-tel International, Inc. Securities
Litigation, 300 F.3d 881, 888-89 (8th Cir. 2002). In seeking dismissal of
the amended complaint, the Bank defendants concentrate their fire on

                                   -2-
two points.      They contend Strathclyde's allegations of material
misrepresentation, plus its allegations of scienter-wrong mindedness,
are insufficient.    Strathclyde acknowledges the Private Securities
Litigation Reform Act's heightened pleading standards, 15 U.S.C.
§ 78u-4(b)(l) & (2), and argues hard that it has met them. The Court

accepts the amended complaint's particularized factual allegations as
true;    considers the whole pleading, as well as the filed materials
embraced by it and matters of public record supplied by the parties;
and, in evaluating state of mind, considers all inferences pro and con
to decide whether a strong inference of scienter - a cogent and
compelling one- exists.     Tellabs, Inc. v. Makar Issues & Rights, Ltd.,
551 U.S. 308, 324-25, 127 S.Ct. 2499, 2510 (2007).
        Strathclyde says that by February 2016, both the North Carolina
real estate development loan and the South Carolina mall loan were in
trouble, and the Bank knew it, but didn't adequately alert its
stockholders until more than two years later, during the third quarter
of 2018. Instead, Strathclyde continues, the Bank's statements - in its
financial disclosures and to investment analysts during quarterly
calls - were all sweetness and light. Among much other information,
the Bank's 10-K reports have a table about nonperforming assets.
E.g. Doc. 37-1. The table accords with Generally Accepted Accounting
Principles. Bad loans are not listed individually. They're in categories:
nonaccrual- impaired loans, where collection is doubtful; accruing-

                                   -3-
loans more than ninety days past due, but collection is expected;
troubled debt restructuring- loans where the borrower is experiencing
financial difficulty and the Bank has granted a concession;         and
foreclosed assets - loans where there's been repossession. The table's
bottom lines are percentages of nonperforming loans to total loans and
nonperforming assets to total assets. Doc. 37-1 at 6-7. Gleason and
McKinney approved all the reports.
     Sometime in 2017, pursuant to its internal accounting policies, the
Bank deemed both the North Carolina and South Carolina loans
substandard but not impaired, partly because monthly payments were
current. This kind of internal classification does not flow through to
the 10-K. In the 3Q18 report, the Bank first provided public details
about these two loans and the write downs.        Doc. 37-6. Gleason's
statements to analysts between April 2016 and July 2018 emphasized
the real estate specialties group's successes and strengths. The group's
book of business was, in Gleason's recurring word, "pristine." Doc. 35
at 40.   Credit was extended carefully, albeit aggressively, and
monitored constantly.      The result was great profitability.       In
approximately fifteen years, only one loan hadn't included enough
money to get the project built.     And, across all those years, only
approximately ten and a half million dollars out of hundreds and
hundreds of millions lent had to be written off as uncollectable.



                                  -4-
      On the North Carolina loan, the § l0(b) claim is too short on
particulars. There are simply not enough facts of record to satisfy the
Reform Act's heightened pleading standards.         In re Stratasys Ltd.
Shareholder Securities Litigation, 864 F.3d 879, 882 (8th Cir. 2017). The
handful of paragraphs in the amended complaint about this loan shake
down to the fact that the development project failed.            Doc. 35
at 1188-92. Strathclyde alleges a "series" of forbearance agreements
based on Gleason's remarks in a January 2019 call with analysts. Those
would have merited public disclosure. But the call's transcript makes
clear that Gleason said only that the Bank had "been operating this last
quarter under a series of short-term forbearance agreements on each
[troubled loan], and we've been working with the sponsors." Doc. 37-7
at 14 (emphasis added). The series thus spanned the months after the
3Q18 report, not years.      Strathclyde offers no telling loan-related
specifics about the failed North Carolina real estate development. It's
claim about this loan is accounting in hindsight, which precedent does
not allow. In re K-tel, 300 F.3d at 891.
     On the South Carolina loan, though, there's more. This summary
is mostly drawn from the amended complaint, Doc. 35 at         11 16, 20,
59-87, 109, 129. In 2008, Bank OZK lent a company more than thirty
million dollars to buy the Galleria, a big mall with room for five anchor
tenants and approximately seventy shops.            The Galleria was
approximately sixteen years old. Gleason approved the loan. During

                                    -5-
the first few years, the loan was modified several times, with each
modification extending the maturity date. This was not unusual: Bank
OZK' s real estate loans have an average term of three or four years,
which contributes, the Bank says, to managing and regularly
re-evaluating risk In 2011, the loan's guarantor, a related entity, was
in full crisis mode.   Repayment was therefore dependent on mall
tenancy or a sale. In online reviews, shoppers described the Galleria
around this time as empty and dead. The borrower never missed a
monthly payment, though. At some point, Bank OZK started sweeping
rent to make sure monthly payments were made and to build a reserve
against principal. After several extensions and various modifications,
the borrower still owed approximately $30 million due by October
2016, about eight years in.
     Strathclyde contends that, by this point, the loan was impaired
under Bank OZK policy-it was probable the Bank could not be repaid
in full. This conclusion would have put this loan in the nonaccrual
category on the 10-K. The borrower did not repay the loan in full in
October 2016. Strathclyde says this amounted to a default. Monthly
payments continued. A couple of months later, in mid-December 2016,
the Bank extended the maturity date into mid-January 2017.         No
repayment. In March, the maturity date was extended to mid-April.
No repayment.     In May, the date was extended to mid-July. No



                                 -6-
repayment. At this point, the Galleria was about 50% occupied. In July,
the maturity date was extended to October 2017.
     Two weeks or so later, in late July, the longtime head of the real
estate specialties group, Dan Thomas, exercised stock options and
resigned. No reason was given; Strathclyde alleges that Thomas ran
out of rope on the South Carolina and North Carolina loans. Bank
OZK's stock dropped by approximately 12%. At a September 2017
conference, in the wake of Thomas' s departure, Gleason said he didn't
need to take a "fresh look" at the real estate specialties group's portfolio
because he had "approved every single loan originated in 14 years" and
"been intimately involved in the details of [the group] from its
inception 14 years ago." Doc. 35 at 51.
     The October 2017 due date for the South Carolina loan came and
went. It was extended to early January 2018. In late January, the same
thing happened with another extension to early July 2018. In June, the
mall was reappraised. Bank OZK then downgraded the loan, reporting
the likely loss on its 3Q18 report.       After more extensions the Bank
foreclosed . A Bank-related-entity bought the Galleria in 2019. Until the
3Q18 report, Bank OZK's message in calls with analysts and at
conferences had remained upbeat: the quality of its real estate loans
was pristine; the Bank had incurred only ten and a half million dollars
in losses throughout the real estate specialty group's history; the group
monitored all this debt monthly;          and the "metrics" - all the data

                                    -7-
reflected in the Bank's quarterly and annual reports - demonstrated the
strength of these assets. Doc. 35 at 52. It is undisputed that Bank OZK
did not classify the South Carolina loan as a nonperforming asset on
any report during the class period. It is undisputed that, had it done
so, the metrics would have changed:         the Bank's percentage of
nonperforming loans to total loans would have suffered, as would its
percentage of nonperforming assets to total assets.          And it is
undisputed that Bank OZK' s outside auditors, even with the benefit of
hindsight, have not restated any Bank financial reports.
     Has Strathclyde adequately pleaded supposed misstatements of
material fact? Yes. Materiality turns on whether "there is a substantial
liklihood that the disclosure of the omitted fact would have been
viewed by the reasonable investor as having significantly altered the
total mix of information made available." Matrixx Initiatives, Inc. v.
Siracusano, 563 U.S. 27, 38, 131 S.Ct. 1309, 1318 (2011) (quotations
omitted).   The Bank defendants are partly correct here. Many of
Gleason's statements about the quality of the real estate group's credit
are puffery, the kind of unverifiable opinion that is good
salesmanship's hallmark. Stratasys, 864 F.3d at 882. Some, however,
were different in kind. They were rooted in the numbers, and therefore
verifiable. Ibid. These are what Gleason called the metrics, the data
about iffy loans and the percentage of those loans in terms of Bank
OZK' s total loans and total assets. Gleason was of course drawing on

                                  -8-
the 10-K reports. Those reports contain all the appropriate cautionary
language. As the Bank defendants argue, predictions about future
performance are sheltered by the statutory safe harbor.        15 U.S.C.
§   78u-5(c). False statements about the past are not. And Strathclyde
has pleaded with particularity, and plausibility, why the Bank's failure
to acknowledge problems with the South Carolina loan sooner in its
statements about nonperforming assets was supposedly misleading.
15 U.S.C. § 78u-4(b)(l); In re Stratasys, 864 F.3d at 882. One need only
read the transcript of the calls with analysts to see how closely they
scrutinize, question, and rely upon the 10-K reports and the Bank
officers' explanations of them. Doc. 37-4 & 37-7. Even discounting for
expertise, a reasonable investor would have perceived a significant
change in the mix of available information. Matrixx Initiatives, 563 U.S.
at 38, 131 S.Ct. at 1318.
       The main dispute here is about falsity. Everyone agrees that the
many extensions happened.         Arguing from Generally Accepted
Accounting Principles and Bank OZK' s policies, Strathclyde says the
South Carolina loan was impaired by October 2016, in default with
repayment improbable.       Strathclyde sees a pattern of Bank OZK
deliberating between forbearance and foreclosure, with the many
extensions representing concessions to the borrower, the Bank having
repeatedly chosen forbearance. The Bank defendants respond that loan
extensions are like lunch, unremarkable and routine. That's true but

                                   -9-
not dispositive on the record presented. What the Court lacks are the
loan agreements. Whether any default actually occurred depends on
the facts, measured against what Bank OZK and the borrower agreed.
Without       the    loan    documents,      and   accepting   Strathclyde's
particularized allegations as true, which the Court must do at this early
point in the case, Strathclyde has adequately pleaded that these
extensions were not routine: They were concessions to buy time for an
impaired loan the Bank knew the borrower probably could not repay
when due. It follows, then, that Strathclyde has adequately pleaded
misstatements of material fact in the 10-K's and Gleason's echoing
words about the metrics.            See the amended complaint, Doc. 35,
at   ,r,r 106, 110, 118 & 133(b).
        Next, considering the allegations collectively, and weighing the
competing inferences against each other, does a strong inference of
contemporaneous intent to mislead, or severe recklessness, exist?
Tellabs, 551 U.S. at 319 n.3, 127 S.Ct. at 2507 n .3. No, as to McKinney.
Yes, as to Gleason and Bank OZK.
        Strathclyde pleads specifics about McKinney- eight quarterly
financial reports, one annual report, and one statement to analysts. But,
the inference of scienter rests mostly on McKinney's job as Chief
Financial Officer. Given his role, he should have known enough about
the South Carolina loan, Strathclyde reasons, to know that it was in
trouble when he signed the reports that disclosed no problem.

                                      -10-
Precedent forecloses this argument. K-tel, 300 F.3d at 891. The law
requires more: a clear and cogent inference, either that McKinney knew
at the time that the reports and his statement were misleading, or that
he was severely reckless in his actions and words. K-tel, 300 F.3d at 893.
There is no allegation that McKinney was deep in the real estate
specialty group's business. Even assuming that he should have taken
a harder look, that's insufficient to support a § l0(b) claim. In re Ceridian
Corp. Securities Litigation, 542 F.3d 240,248 (8th Cir. 2008).
     Gleason's situation is different. He was deeply involved with the
real estate specialties group from the start. The South Carolina loan
had been on the Bank's books for almost a decade. It was substantial.
He had approved making this loan. After Thomas resigned in the
summer of 2017, Gleason was even more involved with the group. The
pattern of short-term extensions across the quarterly reporting
deadlines in 2017 and 2018 is striking to even a non-banker. Consider,
too, the calls with analysts: Gleason seems to carry around most of the
Bank's business in his head. The law doesn't require him, or any CEO,
to be clairvoyant. K-tel, 300 F.3d at 891. But, if everything Strathclyde
alleges is true (and of course that's a big if at this point), then based on
what Gleason called his intimate involvement in the real estate group's
loans, Doc. 35 at 51, he would have discerned trouble here; in late 2017
and early 2018 the loan on the Galleria was probably uncollectable in
full when Bank OZK was indirectly reporting otherwise and when

                                    -11-
Gleason was confirming the Bank's metrics in the calls. A strong
inference arises that Bank OZK and Gleason were at least severely
reckless in not disclosing the loan's troubles. Horizon Asset Management
Inc. v. H&R Block, Inc., 580 F.3d 755, 766-67 (8th Cir. 2009).
     Three loose ends.        First, the Bank defendants argue that
Strathclyde hasn't adequately alleged loss causation about the
approximately 12% stock drop after Thomas's resignation. The Court
agrees. This element does the work of proximate cause in a claim at
common law. Rand-Heart of New York, Inc. v. Dolan, 812 F.3d 1172,
1179-80 (8th Cir. 2016). As the bank defendants argue, Strathclyde's
pleading shows that analysts read the departure as a flag that the group
might not continue growing, while maintaining pristine loan quality,
without Thomas' s experienced leadership. Doc. 35 at 62-63. There was
no specific concern about the quality of the real estate group's portfolio,
or the two bad loans, or any notion that his departure signaled such a
problem.     Strathclyde's speculation about why Thomas left is
insufficient to link it all together. Ibid. Second, Bank OZK remains in
the case because Gleason remains in. Third, the dependent§ 20(a) claim
also goes forward.


                                 *    *     *




                                     -12-
     The motion to dismiss, Doc. 3 7, is partly granted and mostly
denied. Strathclyde's claims against Gregory McKinney are dismissed
without prejudice for failure to state a claim. Bank OZK and Gleason
must answer by 1 May 2020. An Initial Scheduling Order will issue.
     So Ordered.

                                                       v
                                        D .P. Marshall Jr.
                                        United States District Judge




                                 -13-
